       Case 1:20-mc-00224-GBD-SLC Document 57 Filed 07/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THOMAS IWANKSI and TVPX ARS, INC.,

                                    Plaintiffs,

         against
                                                                 MISC. ACTION NO.: 20 MC 224 (GBD) (SLC)
MILLIMAN, INC.,
                                                                      REPORT AND RECOMMENDATION
                                    Defendant.


SARAH L. CAVE, United States Magistrate Judge.

TO THE HONORABLE GEORGE B. DANIELS, United States District Judge:

                                                I.      INTRODUCTION

         Plaintiffs initiated a miscellaneous action in this District by filing a Motion to Compel non-

party Milliman, Inc. (“Milliman”) to comply with Plaintiffs’ duly issued subpoena in connection

with two cases pending in the Eastern District of Pennsylvania (the “Motion to Compel”). 1 (ECF

No. 1). Milliman filed a Cross-Motion to Transfer the Motion to the issuing Court, the Eastern

District of Pennsylvania, pursuant to Federal Rule of Civil Procedure 45(f) (the “Motion to

Transfer”). (ECF Nos. 41–44)

         For the reasons stated below, I respectfully recommend that the Motion to Transfer be

granted and the Motion to Compel be transferred to the Eastern District of Pennsylvania.

                                                  II.    DISCUSSION

         On June 5, 2020 Plaintiffs filed the Motion to Compel in this District (ECF No. 1), and on

June 29, 2020 the Motion to Compel was referred to the undersigned for a Report and


1
 The Underlying Litigations are: Iwanski v. First Penn-Pacific Life Ins. Co., No. 18 Civ. 1573 (RBS) (E.D. Pa), and TVPX
ARS, INC. v. Lincoln Nat’l Life Ins. Co., No. 18 Civ. 2989 (RBS) (E.D. Pa.).
      Case 1:20-mc-00224-GBD-SLC Document 57 Filed 07/14/20 Page 2 of 3




Recommendation (ECF No. 27). On July 3, 2020, Milliman filed its opposition to the Motion to

Compel, and the Motion to Transfer. (ECF Nos. 41–44).

       On July 3, 2020, the defendants in the underlying actions, First Penn-Pacific Life Insurance

Co. and Lincoln National Life Insurance Company, filed a Letter-Motion seeking a conference to

discuss an anticipated Motion to Intervene in this proceeding. (ECF No. 27). By Order dated July

6, 2020, the Court granted the request and scheduled a conference for July 14, 2020 to discuss

the Motion to Intervene and the Motion to Transfer. (ECF No. 46).

       On July 13, 2020, Plaintiffs informed the Court that they did not oppose the Motion to

Transfer and provided a Proposed Order to transfer the Motion to Compel to the Eastern District

of Pennsylvania. The Court then cancelled the July 14, 2020 conference. (ECF No. 55). In

addition, the Court finds that principles of justice and judicial economy militate in favor of having

the District Court overseeing the Underlying Litigations decide the Motion to Compel, which

raises issues of relevance, proportionality, and efficiency with which that District Court is already

familiar. See SBA Commc'ns Corp. v. Fractus, S.A., No. 19 Misc. 130 (ER), 2019 WL 4879333, at

*2 (S.D.N.Y. Oct. 3, 2019) (transferring motion to compel compliance with subpoena to court of

underlying action); F.D.I.C. v. Axis Reinsurance Co., No. 13 Misc. 380 (KPF), 2014 WL 260586, at

*3 (S.D.N.Y. Jan. 23, 2014) (same).

                                        III.   CONCLUSION

       Because the Motion to Transfer is unopposed, and because judicial efficiency warrants

allowing the District Court overseeing the Underlying Litigations to decide the Motion to Compel,

I respectfully recommend that the Motion to Transfer be granted, the Motion to Compel be

transferred to the Eastern District of Pennsylvania, and this action be closed.


                                                 2
      Case 1:20-mc-00224-GBD-SLC Document 57 Filed 07/14/20 Page 3 of 3




Dated:          New York, New York
                July 14, 2020




                    *                   *                  *
 NOTICE OF PROCEDURE FOR FILING OBJECTIONS TO THIS REPORT AND RECOMMENDATION

         The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1)

and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding

three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A party

may respond to another party’s objections within fourteen (14) days after being served with a

copy. Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with

the Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), (d), 72(b). Any requests for

an extension of time for filing objections must be addressed to Judge Daniels.

         FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 6(a), (d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                 3
